UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

  RICARDO BOPP,                                   )
                                                  )
                      Plaintiff,                  )
                                                  )
               v.                                 )   Civil Case No. 09-1736 (RJL)
                                                  )
  WELLS FARGO BANK, N.A. et al.,                  )
                                                  )
                      Defendants.                 )

                                         ORDER

       For the reasons set forth in the Memorandum Opinion entered this date, it is this

2,0fa· of September, 2010, hereby
    day

       ORDERED that Wells Fargo, World, and Wachovia's Motion To Dismiss [#5] is

 GRANTED; and it is further

       ORDERED that Wells Fargo, World, and Wachovia's Motion for More Definite

 Statement and to Strike Portions of Plaintiffs Complaint [#6] is DENIED AS MOOT.

       SO ORDERED.

                                                       "
                                               ~ RICHARD          ON
                                                 United States District Judge